I desire to enter my dissent from the opinion of the majority of the court upon two questions: It is held that the charge is insufficient. I do not propose to enter into a discussion of this question, or the different phases of the charge. The Reporter, in the statement of the case, will report the charge in full as to the questions involved in the opinion of the court. I think the charge is sufficient, and correctly presents the issues of the case. And I especially desire to dissent from that phase of the opinion, which, if not directly, indirectly holds that the charge as an entirety cannot be looked to by the jury. It seems from the opinion, whether intended or not, that it is held that, after having given a definition of the different phases of the homicide, in applying the law to the facts, all of these different ingredients set out in said definitions should be repeated in every phase of the charge in applying the law to the facts. I think this is wrong. Having given a full and ample definition of murder in both degrees, and malice, manslaughter, adequate cause, and sudden passion, it was sufficient, in applying the law to the facts, to call the jury's attention to the fact that these matters had been theretofore fully expressed in previous portions of the charge. I desire to dissent from that portion of the opinion which reverses the case upon the ground that the defendant was not warned before his confession, made to Spradley and Manchaca, was used against him as impeaching testimony. I do not desire here to discuss the question as to whether or not a defendant can be impeached by using unwarned confessions. I express no opinion at this time upon that question. What I desire to say here is, that the bill of exceptions does not show that the defendant was unwarned at the *Page 247 
time he made the confessions testified to by the witnesses, Spradley and Manchaca. The bill recites, "that the State, for the purpose of impeaching the defendant, proved by the witness, J.M. Spradley, that the defendant told witness, while under arrest, in jail, in the town of Nacogdoches, on the same day defendant was brought to Lufkin, that defendant told said Spradley that he killed deceased for his money, but that he got no money; and by the witness, Manchaca, that he (defendant) killed deceased for his money, and that the old negro, Dick Sherman, got a part of the money, and that he threw the rest of said money away when he was arrested. The defendant objected to the introduction of said evidence, for the reason that the defendant had not been cautioned by either said Spradley or Manchaca at the time of or before such statement was made, if any, that any statement the defendant might make to either of them might be used against him as evidence at the trial of his case, and the State could not be permitted to prove the statements or confessions made by the defendant, while under arrest, without first showing that the defendant had been duly cautioned as the law directs, for the purpose of impeaching said defendant, or for any other purpose. Which objections the court overruled, and admitted the testimony." It will be seen that this bill does not recite, as a fact, that the defendant was not cautioned. It simply states, as his ground of exception, that the defendant was not cautioned. By signing and allowing this bill, the judge did not establish the truth of the grounds set forth in the bill, but simply certified that such exceptions had been presented to him, and that he had overruled the same. In this state of case, we must presume that the objections urged were not sustained by the evidence; else the bill of exceptions would have shown it. It is well settled in this State, by an unbroken line of authorities, so far as I am informed, that where the court signs and approves a bill of exceptions, he does not undertake thereby to certify as correct the grounds of objection; for, if he did, there is hardly a bill of exceptions that comes before an appellate court but what would require a reversal of the judgment. He simply certifies the fact that the bill of exceptions was taken and the matters urged as grounds of objection. See, Smith v. State, 4 Tex.Crim. App., 626; Hennessy v. State, 23 Tex.Crim. App., 340; Huffman v. State, 28 Tex.Crim. App., 174; Ezzell v. State, 29 Tex.Crim. App., 521; Mallory v. State (decided at Austin term, 1896), 36 S.W. Rep., 750. In such state of case it has been held: "The judge's signature to or authentication of the bill does not establish the truth of his ground of exception. It merely certifies that the bill was presented to him, and his disposition of it." Ezzell v. State, 29 Tex.Crim. App., 521. It will be seen, by reference to the bill above quoted, that the only allusion in the entire bill to the fact that the defendant may or may not have been cautioned is urged simply as a ground of objection to the admission of the testimony. I desire, therefore, to dissent from that portion of the opinion which overrules the unbroken line of decisions in this State with reference to this question without even an allusion to them. If the *Page 248 
rule announced by the majority in this case is to govern bills of exception in the future practice in this State, it will necessitate a reversal of almost every case that is brought before this court. When confessions, dying declarations, and testimony of that character is introduced, there is a predicate to be laid. This, of course, devolves upon the State, before using it as original testimony. Whether a proper predicate has been laid for the introduction of such testimony is not a question for the jury, usually, but for the decision of the court; and where bills of exception are taken to the introduction of this testimony, they must recite as a fact, not as a ground of objection, that the proper predicate was not laid authorizing the introduction of such evidence. As said before, I do not desire to enter into a discussion of the case as to whether confessions made after arrest, the accused not being warned, can be used as impeaching testimony. An intimation of that sort was thrown out in the Quintana case, 29 Tex.Crim. App., 401, and expressly held in the opinion of the court in Phillips v. State, 35 Tex.Crim. Rep.. There is another rule in this State, and so far as I am apprised, backed by an unbroken line of decisions, that a bill of exceptions must manifest what is the supposed error relied upon by the party taking the bill, and that no inference will be indulged in favor of the allegations of the bill. We think it must be clear and explicit, and it devolves upon the party taking the bill to make it so. For collated authorities, see, Willson's Crim. Stat., §§ 2368, 2516. If there is an opinion on the converse of this proposition in Texas, it has escaped my attention. Viewing this bill in the light of the authorities cited, it is not sufficiently shown that the defendant was not cautioned at the time he made the statements testified to by Spradley and Manchaca, and the only way we can arrive at that conclusion is by indulging the presumption and inference that it was so because the defendant objected on that ground. This we cannot do, under the authorities already cited. For the reasons indicated, I dissent from the opinion of the majority of the court.